DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Official Notice
Subject matter of claims 31 and 35 is well known  and used to illuminate specific patterns and also collect the environmental radiation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10520592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of current Application are broader than the claims of the US 10520592 B2 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 36 and claims below is/are rejected under 35 U.S.C. 103 as being unpatentable over Earhart  US 20100208244 A1 in view of Kirschner US 20040208340 A1.
Regarding claims 32, 36 Eathart teaches
21. (New) A light detection and ranging (LIDAR) device comprising:
a transmitter(228) that emits light, wherein the emitted light illuminates a region of an environment within a field-of-view (FOV) of the LIDAR device;(fig. 3b, 4)
a lens(308) that receives light from the environment, wherein the lens focuses light propagating toward the LIDAR device from the illuminated region of the environment along a predefined optical path;(320-324)
a detector(212) positioned along the predefined optical path to intercept and detect the light propagating toward the LIDAR device from the illuminated region of the environment focused by the lens along the predefined optical path(3b);
but does not teach
a controller, wherein the controller is configured to: (i) receive data indicative of external light originating from a source other than the transmitter being emitted toward the LIDAR device and (ii) in response to receiving the data indicative of external light originating from a source other than the transmitter being emitted toward the LIDAR device, engaging in a mitigation procedure to protect operation of the LIDAR device against the external light.
Kirschner teaches
a controller, wherein the controller is configured to: (i) receive data indicative of external light originating from a source other than the transmitter being emitted toward the LIDAR device and (ii) in response to receiving the data indicative of external light originating from a source other than the transmitter being emitted toward the LIDAR device, engaging in a mitigation procedure to protect operation of the LIDAR device against the external light.(abstract, claim 1 claim 2)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Earhart with teaching by Kirschner in order to remove background noise from the image.



22, 37 (New) The LIDAR device of claim 21, wherein engaging in the mitigation procedure comprises:
operating the LIDAR device to block the external light from being detected by the detector.[0054](noise filtering by adjusting aperture)

23, 38 (New) The LIDAR device of claim 22, further comprising a shutter, wherein operating the LIDAR device to block the external light from being detected by the detector comprises activating the shutter to block the external light from being detected by the detector.[0054][0032]

24. (New) The LIDAR device of claim 23, wherein the shutter is a mechanical shutter.[0032]

25. (New) The LIDAR device of claim 22, further comprising a filter(312) that blocks a wavelength of the external light, wherein operating the LIDAR device to block the external light from being detected by the array of light detectors comprises activating the filter to block the wavelength of the external light from being detected by the detector.(312 is coded window See evidence attached Hawkes, Advances in Imaging and Electron Physics, Volume 112, ISBN 0-12-014754-8, 200)

26. (New) The LIDAR device of claim 25, wherein the filter is an adaptive filter, and
wherein activating the filter to block the wavelength of the external light comprises:
determining the wavelength of the external light; and
controlling the adaptive filter to filter out the wavelength. (312 is coded window See evidence attached Hawkes, Advances in Imaging and Electron Physics, Volume 112, ISBN 0-12-014754-8, 2000)

27, 39 (New) The LIDAR device of claim 21, wherein engaging in the mitigation procedure comprises:
controlling the transmitter to adjust one or more characteristics of the light being emitted by the transmitter to differentiate the emitted light from the external light; and[0037](avoid clouds certain targets)[0030]
controlling the detector to detect only light having characteristics that match the adjusted one or more characteristics of the light being emitted by the transmitter.[0032](using coding filter so only selected light is reaching the detector)

28. (New) The LIDAR device of claim 27, wherein controlling the transmitter to adjust one or more characteristics of the light being emitted by the transmitter to differentiate the emitted light from the external light comprises controlling the transmitter to adjust a wavelength of the light being emitted by the transmitter.[0037]


30. (New) The LIDAR device of claim 27, wherein controlling the transmitter to adjust one or more characteristics of the light being emitted by the transmitter to differentiate the emitted light from the external light comprises controlling the transmitter to adjust a modulation of the light being emitted by the transmitter. [0037] (avoiding clouds to avoid noise from clouds)


40. (New) The method of claim 39, wherein controlling the transmitter to adjust one or more characteristics of the light being emitted by the transmitter to differentiate the emitted light from the external light comprises:
controlling the transmitter to adjust at least one of a wavelength, a modulation, or a timing of the light being emitted by the transmitter.[0037]


32. (New) The LIDAR device of claim 21, further comprising one or more sensors configured to detect the external light.(fig. 3b)


33. (New) The LIDAR device of claim 32, wherein the one or more sensors include an external sensor coupled to a housing of the LIDAR device.(404) (obvious positioning of the components)


34. (New) The LIDAR device of claim 32, wherein the one or more sensors include an offset light detector positioned outside the predefined optical path to detect light propagating toward the LIDAR device from a region of the environment other than the illuminated region.(fig. 5a, fig. 4)


Claim(s) 29 and claims below is/are rejected under 35 U.S.C. 103 as being unpatentable over Earhart  US 20100208244 A1 in view of Kirschner US 20040208340 A1 further in view of Deppe	US 9705283 B1.
Regarding claim 29 Earhart does not teach
29. (New) The LIDAR device of claim 28, further comprising:
determining that the external light has a first wavelength, wherein controlling the transmitter to adjust the wavelength of the light being emitted by the transmitter comprises controlling the transmitter to change the wavelength of the light being emitted by the transmitter from the first wavelength to a second wavelength.
Deppe teaches

determining that the external light has a first wavelength, wherein controlling the transmitter to adjust the wavelength of the light being emitted by the transmitter comprises controlling the transmitter to change the wavelength of the light being emitted by the transmitter from the first wavelength to a second wavelength. (col 20 lines 56-67)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Earhart with teaching by Deppe in order to overcome the background noise.

Claim(s) 31, 35 and claims below is/are rejected under 35 U.S.C. 103 as being unpatentable over Earhart  US 20100208244 A1 in view of Kirschner US 20040208340 A1 further in view of Official Notice.
Regarding claims 31, 35  Earhart does not teach
31. (New) The LIDAR device of claim 27, wherein controlling the transmitter to adjust one or more characteristics of the light being emitted by the transmitter to differentiate the emitted light from the external light comprises controlling the transmitter to adjust a timing of the light being emitted by the transmitter.

35. (New) The LIDAR device of claim 32, wherein the LIDAR device is configured to illuminate different regions of the environment at different times, and wherein the one or more sensors include a look-ahead sensor configured to detect the external light from regions of the environment before those regions of the environment are illuminated by the LIDAR device.
Official Notice teaches subject matter of the claims 31 35.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Earhart with teaching by Official Notice in order to scan different regions and remove the noise.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645